internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-105077-02 date date in re legend taxpayer entity a entity b tax_year sec_1 individual a individual b cpa firm dear this replies to letters dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the election and agreement provided under sec_1_1503-2 for entity a for tax_year sec_1 and and for entity b for tax_year sec_1 and and to file the annual certification provided under sec_1_1503-2 for entity a for tax_year sec_2 and and for entity b for tax_year sec_2 and additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below in re plr-105077-02 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individuals a and b are tax professionals and are employees of cpa firm the affidavits of individuals a and b and the facts submitted describe the circumstances surrounding the discovery of and reasons for the taxpayer ‘s failure_to_file the agreements and annual certifications as required by sec_1_1503-2 for the tax years at issue taxpayer is requesting relief before the failure_to_file the agreements and annual certifications has been discovered by the internal_revenue_service sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the agreements and annual certifications are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 in re plr-105077-02 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the election and agreement provided under sec_1_1503-2 for entity a for tax_year sec_1 and and for entity b for tax_year sec_1 and and to file the annual certification provided under sec_1 g vi b for entity a for tax_year sec_2 and and for entity b for tax_year sec_2 and the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications sec_301_9100-1 a copy of this ruling letter should be associated with the agreements and annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being furnished to taxpayer and the other authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
